Case 2:19-cv-03656-SB-GJS Document 136-1 Filed 01/22/21 Page 1 of 3 Page ID #:2639



   ZIMMERMAN REED LLP
 1 Caleb Marker (SBN 269721)
    E-mail: caleb.marker@zimmreed.com
 2 2381 Rosecrans Ave., Suite 328
   Manhattan Beach, CA 90245
 3 Tel (877) 500-8780; Fax (877) 500-8781
 4 ZIMMERMAN REED LLP
   Brian C. Gudmundson (pro hac vice)
 5 E-mail: brian.gudmundson@zimmreed.com
   Michael J. Laird (pro hac vice)
 6 E-mail: michael.laird@zimmreed.com
   Rachel K. Tack
 7 E-mail: rachel.tack@zimmreed.com
   80 S 8th Street, Suite 1100
 8 Minneapolis, MN 55402
   Tel (612) 341-0400; Fax (612) 341-0844
 9
10
     Attorneys for Plaintiffs
11
12                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
13
      KELLI EWEN, Individually, and as           CASE NO.: 2:19-CV-03656 (SB-GLS)
14    Personal Representative of the Estate of
      TODD EWEN, Deceased,                       Assigned to the Hon. Stanley Blumenfeld,
15                                               Jr.
                                Plaintiff,
16                        v.                        DECLARATION OF BRIAN C.
17                                               GUDMUNDSON IN OPPOSITION TO
      NATIONAL HOCKEY LEAGUE, NHL
                                                    DEFENDANTS’ MOTION TO
18    ENTERPRISES, LP., and NATIONAL
                                                   PERMIT JUDGE STANDISH TO
      HOCKEY LEAGUE BOARD OF
19                                               RESOLVE ONGOING DISCOVERY
      GOVERNORS (COLLECTIVELY,
                                                            DISPUTE
20    “NHL”),
21                              Defendants
22
23
24
25
26
27
28
     DECLARATION OF BRIAN C. GUDMUNDSON IN OPPOSITION TO DEFENDANTS’ MOTION
         TO PERMIT JUDGE STANDISH TO RESOVLE ONGOING DISCOVERY DISPUTE
Case 2:19-cv-03656-SB-GJS Document 136-1 Filed 01/22/21 Page 2 of 3 Page ID #:2640




 1         I am an attorney at the law firm Zimmerman Reed LLP, counsel of record in this
 2 action for Plaintiff Kelli Ewen, individually, and as Representative of the Estate of Todd
 3 Ewen, deceased (“Plaintiff”). I make this declaration based on my own personal knowledge
 4 and knowledge gained through my representation of Plaintiff in this case, and if called upon
 5 to do so, I would testify competently to the facts set forth herein.
 6         1.    Attached as Exhibit 1 is a true and correct copy of a letter from Brian
 7 Gudmundson to Michael Menitove dated December 18, 2020.
 8         2.    Attached as Exhibit 2, and pursuant to the Standing Civil Order, is a table
 9 demonstrating the relevant dates, including dates within the scheduling order and previous
10 extensions of the discovery period.
11         3.    Attached as Exhibit 3 is a true and correct copy of a letter from Plaintiff’s
12 counsel to the NHL’s counsel dated December 7, 2020.
13         4.    Attached as Exhibit 4 is a true and correct copy of a letter dated December 14,
14 2020 from Michael Menitove to Bryce Riddle.
15         5.    Attached as Exhibit 5 is a true and correct copy of an email dated December
16 30, 2020 from Rachel Tack to Michael Folger.
17         6.     Attached hereto as Exhibit 6 is a true and correct copy of excerpts taken from
18 the deposition transcript of Kelli Ewen, taken in this case on December 14, 2020.
19         7.    Attached hereto as Exhibit 7 is a true and correct copy of a letter from Bryce
20 Riddle, Plaintiff’s former counsel, to Michael Menitove dated October 25, 2019.
21         8.    Attached hereto as Exhibit 8 is a true and correct copy of email correspondence
22 dated December 8, 2020 from Brian Gudmundson to Michael Menitove.
23         9.    Attached hereto as Exhibit 9 is a true and correct copy of the transcript of the
24 December 2, 2020 hearing before Magistrate Judge Standish.
25         10.   Attached hereto as Exhibit 10 is a true and correct copy of an email from
26 Michael Menitove to Brian Gudmundson dated December 9, 2020.
27
28                                      1
     DECLARATION OF BRIAN C. GUDMUNDSON IN OPPOSITION TO DEFENDANTS’ MOTION
         TO PERMIT JUDGE STANDISH TO RESOVLE ONGOING DISCOVERY DISPUTE
Case 2:19-cv-03656-SB-GJS Document 136-1 Filed 01/22/21 Page 3 of 3 Page ID #:2641




 1         11.   Attached hereto as Exhibit 11 is a true and correct copy of a letter from Michael
 2 Menitove dated December 10, 2019.
 3         12.   Through comprehensive review, Plaintiff produced over 7,000 text message
 4 communications to the NHL, which included more than 900 text message communications
 5 between Plaintiff and Mr. Ewen. Most of the text message strings produced were non-
 6 responsive to the NHL’s document requests but were produced given that as little as one text
 7 message hit upon a single word in a single search term or string, as described above. Plaintiff
 8 subsequently produced all text messages from Mr. Ewen’s phone, numbering over 13,000,
 9 regardless of responsiveness.
10         13.   All text message communications that exist from Mr. Ewen’s phone and
11 occurred between Plaintiff and Mr. Ewen were produced to the NHL.
12         14.    Plaintiff is not withholding any text messages between Mr. Ewen and Plaintiff,
13 including any texts between them from the date of Mr. Ewen’s death or prior to July 22,
14 2015.
15         I declare under penalty of perjury under the laws of the United States of America that
16 the foregoing is true and correct. Executed this 22nd day of January 2021 at Minneapolis,
17 Minnesota.
18
                                             /s/ Brian C. Gudmundson
19                                           Brian C. Gudmundson
20
21
22
23
24
25
26
27
28                                      2
     DECLARATION OF BRIAN C. GUDMUNDSON IN OPPOSITION TO DEFENDANTS’ MOTION
         TO PERMIT JUDGE STANDISH TO RESOVLE ONGOING DISCOVERY DISPUTE
